DETAILED ACTION
Claims 1-5, 8-9, 11, 14, 17-18, 22-25, 28-29, 31, 34 and 40 are presented for examination.
Requirement for Election/Restriction
This application contains claims directed to patentably distinct species of (i) vitamin D analog compound for administration (claims 1, 8, 22, 28) or (ii) dosage forms (claims 3, 24).
Applicant is required to make the following species elections:
(A) Election of ONE single disclosed species of vitamin D analog compound from those specifically provided for in claims 1, 8, 22 and 28, which are: (i) 2-methylene-19-nor-(20S)-1,25-(OH)2D3 (2MD), or (ii) 2-methyl-19-nor-(20S)-1,25-(OH)2D3 (2AMD); and
(B) Election of ONE single disclosed species of dosage form of the vitamin D analog compound from those specifically provided for in claims 3 and 24, which are: (i) oral, (ii) topical, (iii) transdermal, or (iv) parenteral, injection or infusion.
NOTE: Applicant’s claims 14 and 24 will only be examined if Applicant elects (iv) parenteral, injection or infusion as the single disclosed species of dosage form of the vitamin D analog compound, and Applicant’s claim 17 will only be examined if Applicant elects (i) oral as the single disclosed species of dosage form of the vitamin D analog compound. 
The following claims are generic: (i) claims 1-5, 9, 11, 14, 17-18, 22-25, 29, 31, 34 and 40 are generic to the claimed species of vitamin D analog compound for administration, and (ii) claims 1-2, 4-5, 8-9, 11, 18, 22-23, 25, 28-29, 31 and 40 are generic to the claimed species of dosage forms of the vitamin D analog compound. 
The species of vitamin D analog compounds are independent or distinct because the compounds are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for the other claimed compound. Furthermore, the art does not necessarily recognize the claimed analogs as art-accepted equivalents that are interchangeable with one another. 

Also, the species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the grounds that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 7, 2021